DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/12/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate the prior 112(b) rejections. The amendments to independent claim 1 differ in scope from previous claim 11, by not requiring the AICD be rotationally independent from the ESP. Current dependent claim 8 further shows this scope difference as claim 8 can only further narrow parent claim 1 and requires "the AICD is mechanically connected to the rotary shaft to drive rotation of the AICD by power of the ESP". Consequently the examiner respectfully maintains the prior art grounds of rejection as described in more detail below.

Claim Objections
Applicant is advised that should claims 2 or 3 be found allowable, claims 23 & 24 will be respectively objected to under 37 CFR 1.75  as being duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, 18, 19, & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,461,692 (Wang).
Independent claim 1: Wang discloses a system (fig 1) comprising:
an electric submersible pump ("pump assembly 108" which is electric and submersible: col 1:18-25) configured for pumping fluid through a flow path (On the upstream side of the pump, the flowpath is what ever path the fluid takes to get to the intake. On the downstream side of the pump, the flowpath continues through "production tubing 102"); and
an autonomous inflow control device ("gas separator 114" - fig 2) comprising a set of rotary fins ("plurality of paddles 150" - fig 4 & the first ¶ of col 4) in fluid communication with the flow path (figs 1 & 2; via "intake ports 128") configured to at least partially restrict one of gas or liquid flow in the flow path ("some fraction of the gas component is separated and returned to the wellbore 104"), and wherein the set of rotary fins are exposed to the flow path ("The impeller 146 preferably has a plurality of paddles 150 that are designed to agitate the fluid passing through the gas separator 114 while the rotor 132 is spinning" - first ¶ of col 4) for driving rotation of the AICD (the rotation of 146 drives rotation of the gas separator 114: first ¶ of col 4) in response to fluid flow through the flow path (The pump is operated in response to fluid flowing into the wellbore below the ESP: col 1:34-35. The claim as currently worded can not reasonably be said to exclude the power for the rotation coming from a motor, as evidenced by dependent claim 8, which recites "the AICD is mechanically connected to [a] rotary shaft to drive rotation of the AICD by the power of the ESP").
The examiner notes that an alternative interpretation of the claims relative to Wang is also possible so as to anticipate a differing set of dependent claims. This interpretation is presented under its own heading below.

Claims 2 & 23: The system as recited in claim 1, wherein the ESP includes an inlet in fluid communication with the flow path (inherent but not expressly shown), and an outlet in the flow path downstream of the inlet (ibid), wherein the AICD is in the flow path upstream of the inlet ("The crossover 136 collects liquid from an outer radial portion of the gas separator 114 and directs the liquid through the liquid path 166 to downstream stages 130 or other downstream equipment, such as the pump assembly 108" - col 5:6-9).

Claim 14: The system as recited in claim 1, wherein the flow path is in a wellbore (fig 1), wherein the ESP and flow path are connected to drive flow of production fluids from a formation in which the well bore is formed (ibid), to a surface of the wellbore ("Production tubing is connected to the pump assemblies to deliver the wellbore fluids from the subterranean reservoir to a storage facility on the surface" - col 1:22-25).

Independent claim 18: Wang discloses a method, comprising:
producing a liquid from a wellbore using an electric submersible pump ("pump assembly 108" which is electric and submersible: col 1:18-25) in the wellbore (fig 1); and
bypassing gas (gas in the two-phase wellbore fluid: abstract) from a headspace in the wellbore (Drawn to the portion of the annulus between the pumping system and casing 104 which is above the production zone perforations shown towards the bottom of fig 1. "Headspace" does not inherently require a volume of single phase gas above a lower liquid phase, or any of the more detailed structural, positioning, and methodological arrangements shown in present figure 1) using an autonomous inflow control device ("gas separator 114") to prevent gas locking the ESP (the gas is bypassed around pump 108 by being discharged through "discharge ports 172"), and wherein the AICD comprises a set of rotary fins ("plurality of paddles 150" - fig 4) in fluid communication with the flow path ("The impeller 146 preferably has a plurality of paddles 150 that are designed to agitate the fluid passing through the gas separator 114 while the rotor 132 is spinning" - first ¶ of col 4) configured to at least partially restrict one of gas or liquid flow in the flow path ("The rotating action of the impeller 146… causes bubbles to precipitate from the wellbore fluid" - first ¶ of col 4. These bubbles are removed from the flow path; i.e. "gas is restricted in the flow path" as claimed: "The crossover 136 collects liquid from an outer radial portion of the gas separator 114…  Gas in a center radial portion of the gas separator 114 is captured by the crossover 136 and temporarily trapped in the inner chamber 160. The trapped gas is directed from the inner chamber 160 through the gas ports 162 to the exterior of the outer wall 158" - first full ¶ of col 5. "The discharge ports 172 conduct the gas from the crossover 136 to the external environment" - second full ¶ of col 5).

Claim 19: The method as recited in claim 18, further comprising rotating the AICD to generate centrifugal forces for discriminating between liquid and gas (The spinning impeller 146 imparts a rotational flow profile to the two-phase fluid in which heavier components separate from lighter components as dense fluids are drawn outward by centrifugal force. Lighter gas and two-phase fluids remain in the center of the first inner housing 116" - col 5:45-50).


Claims 1-8, 14-16, & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,461,692 (Wang).
As discussed at the end of the rejection of claim 1 above, a differing interpretation of Wang allows for anticipation of a differing set of dependent claims. This interpretation is presented below.

Independent claim 1: Wang discloses a system (fig 1) comprising:
an electric submersible pump (Drawn to any one of the various "stages 130" in fig 2. For the purposes of the present claim, this can be "second stage 130b" which contains its own "rotor 132" with "inducer 144 [that] is configured as a positive-displacement, screw-type pump that moves wellbore fluids" - first sentence of col 4. This stage is driven by a motor 110, which may be electric: col 1:20-22. Prior art is anticipatory for all it discloses, including the "background" sections. MPEP §2131.05) configured for pumping fluid through a flow path (ibid); and
an autonomous inflow control device (drawn to either "first stage 130a" or "third stage 130c" on either side of 130b, which each have their own "rotor 132" - col 3:33-34) comprising a set of rotary fins ("plurality of paddles 150" - fig 4) in fluid communication with the flow path (last ¶ of col 2; via "intake ports 128") configured to at least partially restrict one of gas or liquid flow in the flow path ("some fraction of the gas component is separated and returned to the wellbore 104" - Applicant's nomenclature of AICD does not differentiate the device from a conventional gas/liquid separator), and wherein the set of rotary fins are exposed to the flow path "The impeller 146 preferably has a plurality of paddles 150 that are designed to agitate the fluid passing through the gas separator 114 while the rotor 132 is spinning" - first ¶ of col 4) for driving rotation of the AICD (the rotation of 146 drives rotation of the gas separator 114: first ¶ of col 4) in response to fluid flow through the flow path (The pump is operated in response to fluid flowing into the wellbore below the ESP: col 1:34-35. The claim as currently worded can not reasonably be said to exclude the power for the rotation coming from a motor, as evidenced by dependent claim 8, which recites "the AICD is mechanically connected to [a] rotary shaft to drive rotation of the AICD by the power of the ESP").
	In other words, the "gas separator 114" has pump components within it, and therefore these portions can be drawn to the claimed pump. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.

Claim 2: The system as recited in claim 1, wherein the ESP ("second stage 130b") includes an inlet in fluid communication with the flow path (Passage between the upper "crossover 136" of lower stage 130a and the lower end of upper stage 130b. "The crossover 136 collects liquid from an outer radial portion of the gas separator 114 and directs the liquid through the liquid path 166 to downstream stages 130" - first full ¶ of col 5), and an outlet in the flow path downstream of the inlet (stage 130b's outlets formed by "crossover 136"), wherein the AICD is in the flow path upstream of the inlet ("The crossover 136 collects liquid from an outer radial portion of the gas separator 114 and directs the liquid through the liquid path 166 to downstream stages 130" - col 5:6-9).

Claims 3 & 24: The system as recited in claim 1, wherein the ESP includes an inlet in fluid communication with the flow path (as similarly described for claim 2 above), and a discharge outlet in the flow path downstream of the inlet (ibid), wherein the AICD is in the flow path downstream of the outlet to remove gas or drop the pressure for gas relief (drawn to upper third stage 130c, which is downstream of "pump" 130b: fig 2).

Claim 4: The system as recited in claim 1, wherein the ESP includes at least two stages connected together in series in the flow path (discussed below), wherein the AICD is in the flow path in series between the two stages. Any number of stages 130a-130n may be used (col 3:27-33). As discussed above, each stage "is configured as a positive-displacement, screw-type pump" (first sentence of col 4). Therefore, the examiner is at liberty to drawn the "ESP" and its "at least two stages" to any alternating pair of stages (for example 130a & 130c are the two stages of the ESP) and the AICD being the stage between them (130b).

Claim 5: The system as recited in claim 4, wherein the AICD is a first AICD (130b as discussed for claim 4 above), and further comprising a second AICD connected in series in the flow path with the two stages (Any number of stages 130a-130n may be used: col 3:27-33. Therefore the "second AICD" would be drawn to the unshown, but expressly taught stage above 130c, which would reasonably be referenced as 130d), wherein the first AICD is in series between the two stages, and wherein the second AICD is in series upstream or downstream of the two stages (as defined above).
In other words, with four-or-more stages, which is expressly contemplated by Wang (col 3:27-33) there are enough individual stages to drawn to the claimed "ESP & AICD in alternating series" arrangement.

Claims 6 & 7 are similarly rejected as described for claims 4 & 5 above. The differences between "two stages" of an ESP separated by an AICD (claim 4) and "two ESPs" separated by an AICD (claim 6) is nomenclature only.

Claim 8: The system as recited in claim 1, wherein the ESP (130b as discussed above) includes a rotary shaft ("shaft 126" - last ¶ of col 3), wherein the AICD (either 130a or 130c as discussed above) is mechanically connected to the rotary shaft to drive rotation of the AICD by power of the ESP ("shaft 126 that extends from the base 122 to the head 12" - col 3:21-22. Stages 130a & 130c are driven by this shaft).

Claim 14: The system as recited in claim 1, wherein the flow path is in a wellbore (fig 1), wherein t2, 14he ESP and flow path are connected to drive flow of production fluids from a formation in which the wellbore is formed (ibid), to a surface of the wellbore ("Production tubing is connected to the pump assemblies to deliver the wellbore fluids from the subterranean reservoir to a storage facility on the surface" - col 1:22-25).

Claim 15: The system as recited in claim 14, wherein the wellbore includes the ESP therein (130b), with a pump inlet in the flow path (Passage between the upper "crossover 136" of lower stage 130a and the lower end of upper stage 130b" as discussed for claim 2 above), with a dip tube extending from the pump inlet ("crossover 136" of the lower stage 130a) downward (the crossover 136 of lower stage 130a extends downward from 130b) to an inlet of the dip tube (lower end of 136: fig 6) below a liquid level in the wellbore (Intended use. This "inlet" is capable of being below a liquid level in the wellbore. MPEP §2114, subsection II - Manner of operating the device does not differentiate apparatus claim[s] from the prior art).

Claim 16: The system as recited in claim 15, wherein the wellbore includes a headspace above the liquid level and below the pump inlet (This appears to be intended use and not a structural requirement of the "system" itself, as defined by parent claims 1, 14, & 15. In other words, the relative liquid level in the wellbore does not change the structure of the system, and will dynamically change during operation. MPEP §2114, subsection II - Manner of operating the device does not differentiate apparatus claim[s] from the prior art. Wang is capable of being operated in a wellbore with a headspace as long as the liquid level is sufficiently high to allow multi-phase fluid intake through "intake ports 128". If Applicant wishes this claim to be given a narrower interpretation it should optimally be presented as a method claim, not an apparatus), wherein the ACID is positioned in the headspace (ibid), with an inlet of the AICD below an outlet of the AICD (ibid), wherein the AICD is configured to vent gas from the headspace to the surface (via "discharge ports 172") through a bypass stream that bypasses the ESP (ibid), and to inhibit liquids entering the bypass stream (ibid).


Claims 1, 3, 8, 9, 18-20, & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0151928 (Lawson). Overlapping 102 rejections are presented because several references anticipate the broadly worded independent claims but anticipate a different set of dependent claims.

Independent claim 1: Lawson discloses a system (fig 2) comprising:
an electric submersible pump ("pump 20" is electric: title) configured for pumping fluid through a flow path (figs 1 & 2; the system may also be downhole in a casing: ¶ 17); and
an autonomous inflow control device ("compressor 24" controls gas flow through it) comprising a set of rotary fins (either "diffusers 86" - fig 4 - or the unnumbered blades on "impeller 88" - fig 5) in fluid communication with the flow path (figs 1 & 2; shown by the flow arrows in figs 4 & 5) configured to at least partially restrict one of gas or liquid flow in the flow path (operation of 24 controls / regulates the discharge pressure of gas: ¶ 20. Lower pressure would restrict gas flow), and wherein the set of rotary fins are exposed to the flow path for driving rotation of the AICD in response to fluid flow through the flow path (As similarly discussed in the other rejection of claim 1 above, the system is operated in response to fluid flowing into the wellbore: ¶ 26. The claim as currently worded can not reasonably be said to exclude the power for the rotation coming from a motor, as evidenced by dependent claim 8, which recites "the AICD is mechanically connected to [a] rotary shaft to drive rotation of the AICD by the power of the ESP").

Claims 3 & 24: The system as recited in claim 1, wherein the ESP ("pump 20") includes an inlet in fluid communication with the flow path (clearly conveyed by the arrows progressing from element 18 to element 20 in figure 2, but not individually numbered), and a discharge outlet in the flow path downstream of the inlet (ibid), wherein the AICD is in the flow path downstream of the outlet (24 is downstream of the outlet from element 20: fig 2) to remove gas or drop the pressure for gas relief (24 controls gas discharge pressure: ¶ 20).

Claim 8: The system as recited in claim 1, wherein the ESP ("pump 20") includes a rotary shaft ("shaft 19" - fig 2), wherein the AICD ("compressor 24") is mechanically connected to the rotary shaft to drive rotation of the AICD by power of the ESP (fig 2; "The shaft 19, as will be described later, may be a single unit, or may be comprised of multiple shafts having couplings at the junction of each piece of the rotating equipment that make up the fluid delivery system 14. A gear reducer 22 is provided at the mechanical power intake of the compressor 24. Since most compressors operate at higher RPM's than either a separator or pump, it is necessary to convert a portion of the torque into a higher rotational speed. It is believed that it is within the capabilities of those skilled in the art to produce an appropriate gear reducer to achieve this desired resulting torque and rotational speed." - ¶ 21).

Claim 9: The system as recited in claim 8, further comprising a gearbox mechanically connecting the rotary shaft to the AICD ("A gear reducer 22 is provided at the mechanical power intake of the compressor 24" - ¶ 21) configured to drive the AICD at a higher RPM rate than the rotary shaft of the ESP ("Since most compressors operate at higher RPM's than either a separator or pump…" - ¶ 21).

Independent claim 18: Lawson discloses a method comprising:
producing liquid from a wellbore using an electric submersible pump ("pump 20" is electric: title) in the wellbore (figs 1 & 2. Element 12 can be said to be part of the overall wellbore under a broad definition. Further, the system may also be downhole in a casing: ¶ 17); and
bypassing gas (bypassing pump 20 via "separator 18" and "compressor 24") from a headspace the wellbore (The fluid comes from the upper portion of the wellbore: fig 1. Further, the "headspace" can be defined as any place the separator pulls from) using an autonomous inflow control device (drawn to either "separator 18" or "compressor 24") to prevent gas locking the ESP (both aid in prevention of gas locking pump 20), and wherein the AICD comprises a set of rotary fins (either "diffusers 86" - fig 4 - or the unnumbered blades on "impeller 88" - fig 5) in fluid communication with the flow path (figs 1 & 2; shown by the flow arrows in figs 4 & 5) configured to at least partially restrict one of gas or liquid flow in the flow path (operation of 24 controls / regulates the discharge pressure of gas: ¶ 20. Lower pressure would restrict gas flow).

Claim 19: The method as recited in claim 18, further comprising rotating the AICD to generate centrifugal forces for discriminating between liquid and gas (fig 4; ¶ 28. Radial flow compressors will inherently create centrifugal forces which will, in turn, inherently cause discrimination between gas an any liquid in the flow).

Claim 20: The method as recited in claim 19, wherein the AICD rotates at a different speed from the ESP ("A gear reducer 22 is provided at the mechanical power intake of the compressor 24. Since most compressors operate at higher RPM's than either a separator or pump, it is necessary to convert a portion of the torque into a higher rotational speed. It is believed that it is within the capabilities of those skilled in the art to produce an appropriate gear reducer to achieve this desired resulting torque and rotational speed." - ¶ 21).

Allowable Subject Matter
Claims 21, 22, & 25-27 are allowed. Claims 12, 13, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676